Citation Nr: 1620381	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to May 1968, including service in the Republic of Vietnam.  Awards included the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the claim of entitlement to a TDIU.

The Board notes that in January 2012, the Veteran filed a notice of disagreement (NOD) with a December 2011 rating decision, which in pertinent part, continued the 30 percent disability rating previously assigned for posttraumatic stress disorder (PTSD).  Subsequently, a September 2015 rating decision increased the rating for PTSD to 50 percent, effective November 21, 2012.  The RO issued a statement of the case (SOC) the same month to the Veteran and his representative regarding the proper rating for PTSD, notifying the Veteran that he had 60 days from the date of the letter to file a substantive appeal.  The Veteran did not file a substantive appeal regarding the claim for a higher disability rating for PTSD.  Consequently, the Board does not have jurisdiction over that issue.  38 U.S.C.A. § 7105(d)(3) (West 2014).

Similarly, the Board notes that the RO addressed nine additional issues in a September 2015 supplemental statement of the case (SSOC) and certified those issues as being on appeal before the Board.  Those issues included entitlement to higher disability ratings for the following complications of service-connected Parkinson's disease:  urinary frequency and urgency; right upper extremity (dominant) incomplete paralysis with mild tremor; left upper extremity incomplete paralysis with mild tremor and muscle rigidity and stiffness; right and left lower extremity incomplete paralysis with mild bradykinesia and balance impairment; right- and left-sided posture impairment with mild rigidity and posture instability and incomplete paralysis of the eleventh cranial nerve; occasional constipation; and loss of sense of taste.  

In considering whether to exercise jurisdiction with respect to these issues, the Board notes that the facts in this case are distinguished from those in Percy v. Shinseki, 23 Vet. App. 37 (2009).  In Percy, the veteran had filed a timely NOD, but did not file a sufficiently-specific, timely substantive appeal.  Id. at 38 (2009).  As a result, although the Board accepted testimony on the issue in question, the Board declined to accept jurisdiction of the issue in its decision.  Id. at 39.  The Court held that inasmuch as VA had taken actions to indicate to the veteran that the issue in question remained on appeal, and it took no steps to close the appeal, the requirement that there be a timely substantive appeal was deemed waived.  See id. at 45 (holding that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).

In this case, some of the issues listed on the September 2015 SSOC and certified to the Board were granted in a June 2013 rating decision, and others were addressed in a September 2015 rating decision.  However, unlike the facts in Percy, this Veteran did not initiate appellate review of either the June 2013 or September 2015 rating decision with an NOD pertinent to the issues decided in either decision.  See 38 U.S.C.A. § 7105; see also Percy, 23 Vet. App. at 44 (emphasizing the statutory language mandating that claimants file a timely NOD in comparison to the permissive statutory language governing the submission of substantive appeals) (internal citations omitted).  The Board will therefore not address these issues at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is unable to perform his duties in his usual occupation as a carpenter due to service-connected disabilities, particularly symptoms and complications associated with his service-connected Parkinson's disease.

Since the Veteran's March 2009 claim for a TDIU, the Veteran has been service connected for bilateral hearing loss (rated 50 percent disabling); PTSD (rated 30 percent disabling effective January 31, 2007, and 50 percent disabling effective November 21, 2012); urinary frequency and urgency (rated 40 percent disabling effective April 15, 2010); coronary artery disease (rated 10 percent disabling effective April 1, 1998, and 30 percent disabling effective October 5, 2011); right upper extremity (dominant) incomplete paralysis with mild tremor (rated 30 percent disabling effective April 18, 2013); left upper extremity incomplete paralysis with mild tremor and muscle rigidity and stiffness (rated 20 percent disabling); right and left lower extremity incomplete paralysis with mild bradykinesia and balance impairment (each rated 20 percent disabling); tinnitus (rated 10 percent disabling); right- and left-sided posture impairment with mild rigidity and posture instability with incomplete paralysis of the right and left eleventh cranial nerves (each side rated 10 percent disabling); a left inner thigh scar (rated noncompensably disabling); loss of sense of taste (rated noncompensably disabling effective September 30, 2010); and occasional constipation (rated noncompensably disabling effective September 30, 2010).

The Veteran's combined evaluation for compensation has been 90 percent from July 17, 2008, and 100 percent from October 5, 2011.  With the exception of bilateral hearing loss, tinnitus, PTSD, coronary artery disease, and a left inner thigh scar, the Veteran's service-connected disabilities all result from a common etiology, service-connected Parkinson's disease.  Therefore, the Veteran meets the threshold criteria for a TDIU under the percentage standards set forth in 38 C.F.R. § 4.16(a).

The issue to be resolved in this case is whether the Veteran is able to secure or follow a substantially gainful occupation in his usual occupation as a carpenter consistent with his education in which he completed two or three years of college.  However, the evidence of record contains conflicting information as to whether the Veteran is still employed full-time and incomplete information as to whether any current self-employment as a carpenter is substantially gainful.

In this regard, information received from the Veteran's employer in June 2009 indicated that the Veteran was still employed (since July 2001) full-time in his position as a maintenance worker and that no time had been lost from work during the previous 12 months due to disability.  Then, in September 2009 correspondence, the Veteran indicated that he was no longer employed and stopped working in August 2009.  Similarly, during a September 2011 VA PTSD examination, he stated that he last worked two years earlier (2009).  However, several VA treatment records dated in 2013 and 2014, as well as a February 2013 VA Parkinson's disease examination report, indicate that the Veteran was still working full-time as a construction worker.

In a July 2014 letter, the RO advised the Veteran that he may be entitled to a TDIU; however, the evidence of record showed that he may be self-employed.  The RO asked the Veteran to complete and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and to provide information regarding any self-employment.  The Veteran did not return the completed form, or provide the requested information about any self-employment.  

Given the importance of this issue, the AOJ should give the Veteran another opportunity to provide the information necessary to determine his employment status, including any self-employment.  Then, for any periods of employment since March 2009, the AOJ should determine whether such employment was substantially gainful. The AOJ should also the issue of whether a TDIU would be moot during any applicable time period in light of the Veteran's 100 percent combined rating under Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. App. 242 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 in connection with the claim for a TDIU, and request that he supply the requisite information, specifically to include all information pertaining to the his employment, including any self-employment, since June 2009.  Notify the Veteran that he meets the threshold disability percentage criteria for a TDIU; however, to render a decision on his claim, VA requires clarification about his employment.

2.  After allowing an appropriate period of time for response, the AOJ should make a formal finding as to whether the Veteran has been substantially gainfully employed for any time period(s) since receipt of his claim in June 2009.  

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to a TDIU, to include the issue of whether a TDIU would be moot during any applicable time period in light of the Veteran's 100 percent combined rating under Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. App. 242 (2010).  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

